I dissent. It appears to me ridiculous to hold that a tenancy from month to month, a definite term fixed by contract, may, under any stretch of the imagination, be classed as a tenancy at will. The notice given in this case was, in my opinion, sufficient and in accordance with the requirements of the statute applicable in such cases. Sections 7745 and 7746, Revised Codes 1921, are controlling. (Centennial Brewing Co. v. Rouleau,49 Mont. 490, 143 P. 969.) The provisions of these sections are as follows: "If a lessee of real property remains in possession thereof after the expiration of the hiring, and the lessor accepts a rent from him, the parties are presumed to have renewed the hiring on the same terms and for the same time, not exceeding one month, when the rent is payable monthly, nor in any case one year." (7745.) "A hiring of real property, for a term not specified by the parties, is deemed to be renewed as stated in the last section, at the end of the term implied by law, unless one of the parties gives notice to the other of his intention to terminate the same, at least as long *Page 173 
before the expiration thereof as the term of the hiring itself, not exceeding one month." (7746.)
In my opinion the law was carefully followed in the justice court action and the complaint states a cause of action. The giving of three days' notice has application to cases of forcible entry of premises rather than unlawful detainer. On November 18, 1926, the plaintiff gave a proper notice of the termination of the tenancy, effective on January 1, 1927. In my opinion nothing further was required of the landlord under the law, in the case of a tenancy for a specified term, such as is presented here. In my opinion the complaint states a cause of action, and in equity and justice one judgment should be permitted to offset the other.